DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites “an injection monitoring device” however “an injection monitoring device is already recited in claim 28.  It is not clear if this is the same or an additional injection monitoring device.  The Examiner would suggested clarifying this to be a second injection monitoring device to prevent confusion.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rios et al. (US  2017/0136185 A1).
With regard to claim 14, Rios et al. teach an electronic injection monitoring device configured to mate with a syringe having a plunger, comprising: a body configured to mate with a proximal end of the syringe plunger (Fig. 2B member 240); one or more force sensors positioned within an interior portion of the body (Fig. 2B member 250, [0047]), a communication module configured to transmit data to an external device from the one or more force sensors (Fig. 2A, [0046], [0048] wireless transmitters); and a processor configured to read data from the one or more force sensors ([0043], Fig. 1 processor 106 and external processors are used to process force data, [0048], [0056]) and determine an amount of medicament injected by the syringe based at least in part on the data from the one or more force sensors (the force information may be used to determine a flow rate [0056], the rate information is used to determine a volume delivered, [0053]).
With regard to claim 15, see [0047].
With regard to claims 16 and 17, see [0095] the force sensor may be resistance based.
With regard to claim 42, see Fig. 2B see the finger press at 212 connected to rod 214, the stopper is not explicitly shown in this Figure but would necessarily be taken as the distal end of the plunger rod, generally see Fig. 8A distal disc section shown attached to the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13, 28, 31, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2018/0333543 A1).
With regard to claim 1, Diaz et al. teach an electronic injection monitoring device configured to mate with a syringe having a flange, comprising: a channel configured to receive at least a portion of the syringe (Fig. 7 monitoring device 150 receives the syringe at channel 162); one or more flange members configured to fit over the flange of the syringe and to be gripped during performance of an injection (Figs. 6 and 7 the flanges of the monitoring device can be viewed extending on either side of the channel, the term over is relative and the flanges fit over the flanges of the syringe); one or more force sensors connected to the flange members ([0094], [0095] force sensor 152); and a communication module configured to transmit data from the one or more force sensors to an external device (see at least [0019], [0021], [0107] regarding wireless transmission).  Diaz et al. do not disclose the force sensor to be positioned with the flange members in the embodiment of Figs. 6 and 7.  However, in the embodiment of Fig. 30, Diaz et al. discloses a flange arrangement in which the force sensor is within the flange member (Fig. 30, member 1152 is within 1150 below 1182, [0177], [0178]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the force sensor within the flange in the embodiment of Diaz et al. Figs. 6 and 7 as Diaz et al. in Fig. 30 teach such is an equivalent placement and would still yield the same predictable result of determining force.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
With regard to claim 2, see [0093], [0094] the sensor flange senses the force provided by the user’s fingers on the underside of the flange which opposes the force on the plunger.
With regard to claims 3 and 4, see [0095] the force sensor may be resistance based.
With regard to claim 8, an orientation sensor may also be used ([0111]).
With regard to claims 9-11, see at least [0095].
With regard to claim 13, see at least [0108] temperature sensors may also be used.
With regard to claim 41, see Figs. 6 and 7, barrel 112, plunger rod 116, finger press 132, and stopper 114.
With regard to claim 28, Diaz et al. teach a method for monitoring progress of an injection of a medicament, comprising: providing a syringe configured to administer the medicament (Figs. 6 and 7 member 112) and an injection monitoring device (Figs. 6 and 7 member 150), the injection monitoring device comprising: one or more flange members configured to fit over a flange of the syringe and to be gripped during performance of an injection (Figs. 6 and 7 the flanges of the monitoring device can be viewed extending on either side of the channel, the term over is relative and the flanges fit over the flanges of the syringe); one or more force sensors positioned to detect data associated with an amount of force applied to the syringe during performance of an injection of the medicament ([0094], [0095] force sensor 152); detecting data from the one or more force sensors ([0095]); and determining a state of the syringe based at least in part on the detected data ([0095]).  Diaz et al. do not disclose the force sensor to be positioned with the flange members in the embodiment of Figs. 6 and 7.  However, in the embodiment of Fig. 30, Diaz et al. discloses a flange arrangement in which the force sensor is within the flange member (Fig. 30, member 1152 is within 1150 below 1182, [0177], [0178]).  Diaz et al. also discloses features from different embodiments may be combined ([0219]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the force sensor within the flange in the embodiment of Diaz et al. Figs. 6 and 7 as Diaz et al. in Fig. 30 teach such is an equivalent placement and would still yield the same predictable result of determining force.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
With regard to claim 31, the embodiment of Diaz in Figs. 6 and 7 do not disclose an additional injection monitoring device configured to mate with a proximal end of the plunger.  However, in the embodiment of Fig. 45 Diaz et al. discloses sensors may be provided in a sensor thumbpad attached to the proximal end of the plunger ([0202], [0203], Fig. 45 member 2074).  Diaz et al. also discloses features from different embodiments may be combined ([0219]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an injection monitoring device on the proximal end of the plunger in the embodiment of Figs. 6 and 7 of Diaz as in the embodiment of Fig. 45 as Diaz et al. discloses various embodiments may be combined and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.  As combined the user may select which sensing features may be placed in which monitoring device or similar data may be gathered from each to provide checks or provide back up if one monitoring device should fail.


Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2018/0333543 A1) as applied to claim 1 above, and further in view of Lipp et al. (US 6,171,276 B1).
With regard to claims 5-7 and 12, Diaz et al. teach a shield may be used to protect the needle prior to use ([0005]) but do not disclose using a switch to detect deployment of the shield.  However, Lipp et al. teach using a displacement switch to determine displacement of a cover or using a pressure sensor on a part placed on the target, such a location would include the shield which is retracted for delivery, to aid in ensuring proper insertion has occurred (Col. 9 lines 15-59, Col. 10 lines 49-58, Col. 16 lines 9-24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a switch with the cover of Diaz et al. or an additional pressure (force) sensor associated with the cover of Diaz et al. which would provide a signal to the processor as in Lipp et al. as Lipp et al. teach this is beneficial to ensure insertion has occurred before delivery.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 2017/0136185 A1) as applied to claim 14 above, and further in view of Diaz et al. (US 2018/0333543 A1) and Lipp et al. (US 6,171,276 B1).
With regard to claims 18 and 19, Rios et al. disclose a device substantially as claimed.  Rios et al. do not disclose a shield.  However, Diaz et al. teach a shield may be used to protect the needle prior to use ([0005]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a shield in Rios et al. as Diaz et al. teach this is beneficial for safety.   Rios et al. and Diaz et al. do not disclose using a switch to detect deployment of the shield.  However, Lipp et al. teach using a displacement switch to determine displacement of a cover or using a pressure sensor on a part placed on the target, such a location would include the shield which is retracted for delivery, to aid in ensuring proper insertion has occurred (Col. 9 lines 15-59, Col. 10 lines 49-58, Col. 16 lines 9-24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a switch with the cover of Rios et al. and Diaz et al. or an additional pressure (force) sensor associated with the cover of Rios et al. and Diaz et al. which would provide a signal to the processor as in Lipp et al. as Lipp et al. teach this is beneficial to ensure insertion has occurred before delivery.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding Applicant’s arguments to Rios et al., Rios et al. do disclose determining an amount of medicament injected as cited above.  The Examiner would also note that Diaz et al. teach determining the dose based on the force information ([0095]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rios et al. (US 2018/0211562 A1), Rios et al. teach a flange member which fits over a flange of a syringe and receives within the flange the circuit board with various sensors which include a force sensor (Figs. 1A, 2, 3A, flange 135 receives 182 which includes the sensing components, [0014], [0018], [0062], [0066]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783